DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (U.S. Publication No. 2017/0062671 A1; hereinafter Hashimoto) in view of Imazu (U.S. Publication No. 2012/0302124 A1)
	With respect to claim 1, Hashimoto discloses a method of manufacturing a light emitting device, the method comprising: preparing an intermediate structure including a supporter [71] having a first surface and a second surface opposite the first surface, a plurality of light emitting elements [1] arranged on the supporter each of the light emitting elements having a side surface, a covering layer [4] arranged on the first surface of the supporter and covering the side surface of each of the light emitting elements and filling the space between adjacent ones of the light emitting elements, the covering layer having a top surface, and wiring electrodes [13,15] each arranged on the covering layer and a corresponding one of the light emitting elements; preparing a board [72] including light-reflective resin [2] arranged on a surface of the board; pressing the intermediate structure against the light-reflective resin arranged on the board, with the wiring electrodes facing the light-reflective resin (See ¶[0076] and Figure 4E; compression molding); curing the light-reflective resin to form a light-reflective resin layer [2] (see ¶[0074] and ¶[0143]; resin must be cured in compression molding process to maintain shape); and removing the supporter (see Figure 4F).	Hashimoto fails to disclose wherein the wiring electrodes straddling the top surface of the covering layer.	In the same field of endeavor, Imazu teaches wherein the wiring electrodes [13n], [13p] straddling the top surface of the covering layer (see Figure 1).

	With respect to claim 2, the combination of Hashimoto and Imazu discloses wherein the pressing of the intermediate structure against the light-reflective resin includes pressing the intermediate structure against the light-reflective resin in an uncured or semi-cured state (See Hashimoto ¶[0076]; compression molding)
	With respect to claim 3, the combination of Hashimoto and Imazu discloses after the removing of the supporter, applying uncured adhesive resin over the light emitting elements, placing a wavelength conversion sheet [3] including a wavelength-conversion material on the uncured adhesive resin, and curing the adhesive resin to form an adhesion layer (See Hashimoto ¶[0143]-¶[0144]; solid particles of fluorescent material).
	With respect to claim 4, the combination of Hashimoto and Imazu discloses after the removing of the supporter, applying uncured adhesive resin over the light emitting elements, placing a wavelength conversion sheet [3] including a wavelength-conversion material on the uncured adhesive resin, and curing the adhesive resin to form an adhesion layer (See Hashimoto ¶[0143]-¶[0144]; solid particles of fluorescent material).
	With respect to claim 5, the combination of Hashimoto and Imazu discloses wherein the placing of the wavelength conversion sheet includes forming a light diffusion layer on a surface of the wavelength conversion sheet, and bringing the light 
	With respect to claim 6, the combination of Hashimoto and Imazu discloses wherein the placing of the wavelength conversion sheet includes forming a light diffusion layer on a surface of the wavelength conversion sheet, and bringing the light diffusion layer of the wavelength conversion sheet to face and in contact with the uncured adhesive resin (See Hashimoto ¶[0082]).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (U.S. Publication No. 2017/0062671 A1; hereinafter Hashimoto) in view of Imazu (U.S. Publication No. 2012/0302124 A1) as applied to claim 1 above, and further in view of Tozawa et al. (U.S. Publication No. 2015/0008455 A1; hereinafter Tozawa)
	With respect to claim 7, the combination of Hashimoto and Imazu fails to disclose wherein the preparing of the board includes applying a thermosetting resin on the board as the light-reflective resin.	In the same field of endeavor, Tozawa teaches the utilization of thermosetting resin (see ¶[0352]). 	The utilization of a thermosetting resin as taught by Tozawa allows for easy measuring transfer and supply, allowing for increased automation and productivity (See Tozawa ¶[0352]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
Claims 8-9, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (U.S. Publication No. 2017/0062671 A1; hereinafter Hashimoto) in view of Imazu (U.S. Publication No. 2012/0302124 A1) as applied to claim 1 above, and further in view of Hayashi (U.S. Publication No. 2017/0062663 A1)
	With respect to claim 8, the combination of Hashimoto and Imazu fails to disclose wherein the preparing of the board includes preparing an electrically insulating board as the board.
	In the same field of endeavor, Hayashi teaches wherein the preparing of the board includes preparing an electrically insulating board as the board (See ¶[0044]).	The implementation of an electrically insulating board as taught by Hayashi prevents shorting of light emitting devices while allowing for a high reflectance (See Hayashi ¶[0045-0046]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
	With respect to claim 9, the combination of Hashimoto and Imazu fails to explicitly disclose wherein the preparing of the board includes preparing a BN board as the board.
	In the same field of endeavor, Hayashi teaches wherein the preparing of the board includes preparing a BN board as the board. (See ¶[0044]).	The implementation of BN board allows for a high reflectance from the board itself (See ¶[0045-0046]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention.

	With respect to claim 13, the combination of Hashimoto and Imazu fails to disclose wherein the preparing of the board includes preparing the board having a thickness in a range from 100 µm to 200 µm.
	In the same field of endeavor, Hayashi teaches preparing the board having a thickness in a range from 100 µm to 200 µm (see ¶[0053]).	It has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The implementation of proper thickness of the light-reflective resin allow for high reflectance while still minimizing warpage (See Hayashi ¶[0054]). Therefore, it would have been .
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (U.S. Publication No. 2017/0062671 A1; hereinafter Hashimoto) in view of Imazu (U.S. Publication No. 2012/0302124 A1) as applied to claim 1 above, and further in view of Kato (U.S. Publication No. 2010/0141167 A1)
	With respect to claim 10, the combination of Hashimoto and Imazu fails to disclose wherein the preparing of the intermediate structure includes arranging the light emitting elements in two or more of rows and two or more columns on the supporter 
	In the same field of endeavor, Kato teaches wherein the preparing of the intermediate structure includes arranging the light emitting elements [20] in two or more of rows and two or more columns on the supporter (See Figure 7).	The implementation of a light emitting element array as taught by Kato allows for light emitting elements to produce a full display with uniform junction temperatures, controlling the luminescence and color irregularities (See Kato ¶[0054]). 
	With respect to claim 11, the combination of Hashimoto, Imazu and Kato discloses wherein the preparing of the intermediate structure includes arranging the light emitting elements located in a central area of the supporter at a fixed interval and the light emitting elements located in a peripheral area of the supporter at an interval smaller than the fixed interval (See Kato Figure 7).

Response to Arguments
Applicant's arguments with respect to claims 1-13 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546. The examiner can normally be reached 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN HAN/Primary Examiner, Art Unit 2818